Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on September 10, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3-8, 10-19 (re-numbered as 1-17) are allowed.

Claims 2, 9, and 20 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Strauss (Reg. # 68,392) on September 20, 2021.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 
 
append each event received from an external service to an event log when each event satisfies one or more constraints defined by an event object in an event sourcing definition, the event log being stored in an event sourcing datastore (ESDS), the ESDS being a non-relational distributed database that includes one or more database objects that are not stored using relations of a relational database model, wherein appending events to the event log includes application of the one or more constraints to an event sourcing template, the event sourcing template indicating how each event is to be appended or inserted to the event log, and wherein appending events to the event log further includes: 
batch a number of the events received from the external service within a time period, and
append or insert the batched events as a composite event in the event log, the composite event being an individual record in the event log including data of each of the number of the events; 
generate, on a periodic basis, an aggregate state by aggregating one or more objects of the events stored in the event log using an aggregation formula, the one or more objects to be aggregated and the aggregation formula being defined by an aggregate object in the event sourcing definition , the aggregate state being a single record within an aggregation table; 
store the aggregate state in a cache storage system and the aggregation table in the ESDS; and


2. (Cancelled) 

3. (Currently Amended) The NTCRM of claim 1

4. (Previously Presented) The NTCRM of claim 3, wherein the event sourcing template includes an aggregate object the aggregate object, the aggregate object includes the agg_id and seq_num, and the aggregate object stores the agg_id as a primary key, wherein the seq_num in the aggregate object is used to determine a number of events in the event log used to calculate the aggregate state.

5. (Previously Presented) The NTCRM of claim 4, wherein the event sourcing definition comprises: 
another event object to extend the event object of the event sourcing template, the other event object indicating one or more event types of each event received from the external service and the one or more constraints; and 


6. (Previously Presented) The NTCRM of claim 4, wherein, to append or insert each event to the event log, the instructions, when executed, are configurable to cause the at least one processor to: 
for each event to be appended to or inserted in the event log,
retrieve the aggregate state from the cache storage system; 
determine whether the retrieved aggregate state satisfies the one or more constraints when an event_id of the retrieved aggregate state is not included in the event log; 
increment a seq_num of the event when the retrieved aggregate state satisfies the one or more constraints; and
insert the event into the event log when the incremented seq_num does not already exist in the event log. 

7. (Previously Presented) The NTCRM of claim 4, wherein, to obtain the aggregate state, the instructions, when executed, are configurable to cause the at least one processor to:
query the event log; 
pull all events out of the event log having seq_nums greater than a seq_num of a previous aggregate state; and 
add the pulled events to the aggregate state. 

8. (Previously Presented) The NTCRM of claim 1, wherein the cache storage system is implemented as a write-through cache system, and the instructions, when executed, are configurable to cause the at least one processor to:
perform a write-through operation such that the aggregate state is written to the write-through cache system and then written to aggregation table in the ESDS. 

9. (Cancelled) 

10. (Currently Amended) An application server for providing an event sourcing data storage service, the application server comprising:
a network interface;
a non-transitory machine-readable storage medium (NTMRSM) configured to store software to provide an event sourcing data storage service; and
a processor communicatively coupled with the NTMRSM and the network interface, the processor to execute the software that implements the event sourcing data storage service and is configurable to:
apply one or more constraints defined by an event object in an event sourcing definition to an event sourcing template, the event sourcing template indicating how events received from an external service are to be appended or inserted to an event log in an event sourcing datastore (ESDS), the ESDS being a non-relational distributed database that includes one or more database objects that are not stored using relations of a relational database model;
write, via the network interface, events received from [[an]]the external service to [[an]]the event log stored in the the events satisfy the one or more constraints, wherein the processor is further configurable to: 
batch a number of the events received within a time period, and
write, via the network interface, the batched events as a composite event in the event log, the composite event being an individual record in the event log including data of each of the number of the events;
determine, on a periodic basis, an aggregate state by aggregating one or more objects of the events stored in the event log using an aggregation formula, the one or more objects to be aggregated and the aggregation formula being defined by an aggregate object in the event sourcing definition, the aggregate state being an aggregation of the events stored in the event log into a single record, and 
write, via the network interface, the determined aggregate state in an aggregation table stored by the ESDS; and
the network interface is configurable to receive the events from the external service, and transmit one or more messages to the ESDS to write the events in the event log and to write the determined aggregate state in the aggregation table. 

11. (Previously Presented) The application server of claim 10, wherein the event log comprises an event table and an event identifier index table, the event table comprises an aggregation identifier (agg_id) field as a hash key, a sequence number (seq_num) field as a range key, and an event identifier (event_id) field; the hash key indicating a partition of the event sourcing datastore to which the event log is stored; and the event identifier index table comprises the agg_id field and the event_id field as a composite hash key.
 
12. (Previously Presented) The application server of claim 11, wherein execution of the software is configurable to cause the processor, for each event received from the external service, to:
retrieve, via the network interface, a current aggregate state from the aggregation table; 
perform, via the network interface, a read operation on the event identifier index table; 
enforce uniqueness of an event identifier based on a determination as to whether the event identifier already exists in the event identifier index table;
enforce the one or more constraints defined by the external service via application of the constraints against the current aggregate state; 
increment a seq_num by one; and 
perform, via the network interface, a conditional insert operation to insert the event with the incremented sequence number as a record in the event table.

13. (Previously Presented) The application server of claim 12, wherein execution of the software is configurable to cause the processor to:
write, via the network interface, the determined aggregate state in a caching system in addition to the aggregation table stored by the ESDS.

14. (Previously Presented) The application server of claim 13, wherein execution of the software is configurable to cause the processor, for each event received from the external service, to:
retrieve the current aggregate state from the caching system; 
determine whether the current aggregate state satisfies the one or more constraints when an event_id of the current aggregate state is not included in the event log; 
increment the seq_num when the current aggregate state satisfies the one or more constraints; and
write, via the network interface, the event into the event log when the incremented seq_num does not already exist in the event log. 

15. (Previously Presented) The application server of claim 14, wherein, to determine the aggregate state, execution of the software is configurable to cause the processor to:
retrieve, via the network interface, all events from the event log up to a seq_num of a previous aggregate state; and 
aggregate values of individual fields for each retrieved event according to an event sourcing definition defined by the external service. 

16. (Previously Presented) The application server of claim 13, wherein, to write the events received to the event log, execution of the software is configurable to cause the processor to:
perform, via the network interface, a write-through operation such that the aggregate state is synchronously written to both the caching system and the aggregation table stored by the ESDS. 

17. (Previously Presented) The application server of claim 13, wherein the network interface is configurable to:
receive a query for the aggregate state from the external service; and
transmit the aggregate state to the external service in response to receipt of the query.

18. (Previously Presented) The application server of claim 17, wherein execution of the software is configurable to cause the processor to:
serve, via the network interface, the aggregate state from the caching system in response to receipt of the query; and
serve, via the network interface, the aggregate state from the ESDS in response to receipt of the query when the aggregate state is not stored in the caching system.

19. (Previously Presented) The application server of claim 11, wherein execution of the software is configurable to cause the processors to:
retrieve, via the network interface, a current aggregate state from the aggregation table; 
determine whether events in the event log having a sequence number less than or equal to a sequence number of the current aggregation state have a corresponding entry in the event identifier index table.

20. (Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1 and 10. Particularly the prior art of record fails to teach append each event received from an external service to an event log when each event satisfies one or more constraints defined by an event object in an event sourcing definition, the event log being stored in an event sourcing datastore (ESDS), the ESDS being a non-relational distributed database that includes one or more database objects that are not stored using relations of a relational database model, wherein appending events to the event log includes application of the one or more constraints to an event sourcing template, the event sourcing template indicating how each event is to be appended or inserted to the event log, and wherein appending events to the event log further includes: batch a number of the events received from the external service within a time period, and append or insert the batched events as a composite event in the event log, the composite event being an individual record in the event log including data of each of the number of the events; generate, on a periodic basis, an aggregate state by aggregating one or more objects of the events stored in the event log using an aggregation formula, the one or more objects to be aggregated and the aggregation formula being defined by an aggregate object in the event sourcing definition , the aggregate state being a single record within an aggregation table; 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 1, 3-8, 10-19 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169